Title: From Thomas Jefferson to William Franklin, 9 February 1788
From: Jefferson, Thomas
To: Franklin, William



Sir
Paris Feb. 9. 1788.

I am honoured with your favor of January the 18th. the delay of which needed no apology at all, the proposal it conveyed being the result of an excess of delicacy in your son. The office he was so kind as to undertake for me, that of purchasing sundry articles for me in England, was a friendly and not a commercial one. He was to receive no profit on it, he should therefore be liable to no  loss. It is as honourable in him to propose the reimbursement for the miscarriage of Blackstone’s commentaries, as it would be otherwise in me to accept it. Permit me therefore, Sir, through you to assure him it is impossible for me to accept it, to reiterate my thanks to him for his friendly office, and for the advantage it has procured me of an occasion of assuring you of the sentiments of esteem and respect with which I have the honour to be Sir Your most obedient & most humble servant,

Th: Jefferson

